ORDER

PER CURIAM.
Gerald Williams (Appellant) appeals from the judgment entered by the trial *52court awarding marital property to Ellen Ann Williams (Respondent), awarding Appellant an interest of $6,845.39 in the property, ordering Appellant to pay $1,000.00 in attorney’s fees to Respondent’s counsel, and awarding Appellant’s counsel $1,000.00 for services rendered that benefited both parties. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).